Case 2:20-cv-14388-JEM Document 1 Entered on FLSD Docket 11/02/2020 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                                            CASE NO.:

 REGAL NAILS, SALON & SPA, LLC,

        Plaintiff,

 v.

 HOANG MINH T. HA,

       Defendant.
 ________________________________________/

                       PLAINTIFF REGAL NAILS, SALON & SPA, LLC’S
                               COMPLAINT FOR DAMAGES

        Plaintiff Regal Nails, Salon & Spa, LLC (“Regal Nails”) sues Defendant Hoang Minh T.

 Ha (“Defendant”) and states:

        1.      This is an action for damages in excess of $75,000 arising from Defendant’s

 breaches of its written agreements with Regal Nails.

                                              THE PARTIES

        2.      Regal Nails is a Nevada limited liability company whose principal place of business

 is in Baton Rouge, Louisiana. All of the members of Regal Nails are citizens and residents of the

 State of Louisiana.

        3.      Defendant is a citizen and resident of the State of Florida.

                                     JURISDICTION AND VENUE

        4.      Regal Nails operates and franchises nail salons throughout the United States.




                                                  1
Case 2:20-cv-14388-JEM Document 1 Entered on FLSD Docket 11/02/2020 Page 2 of 7




          5.    Defendant breached contracts which were to be performed in Florida by failing to

 operate his Regal Nails Salon & Spa® in accordance with the franchise agreement and sublease

 between the parties.

          6.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 as the

 parties are citizens of different states and the amount in controversy exceeds $75,000.

          7.    Venue is proper in the United States District Court for the Southern District of

 Florida pursuant to 28 U.S.C. § 1391 as the acts and omissions giving rise to Regal Nails’ claims

 occurred within this district.

          8.    Defendant has agreed in writing that in any litigation to enforce the terms of the

 agreements between Regal Nails and Defendant, Regal Nails, as the prevailing party, shall be paid

 by Defendant all costs, including attorneys’ fees, incurred as a result.

          9.    Regal Nails has engaged the undersigned counsel and has agreed to pay counsel

 reasonable attorneys’ fees for all services rendered in this action and otherwise in connection with

 enforcing the agreements between Regal Nails and Defendant.

          10.   All conditions precedent to the bringing of this action have been satisfied,

 discharged, excused, and/or waived.

                        THE AGREEMENTS BETWEEN THE PARTIES

          A.    Franchise Agreement

          11.   Defendant owned and operated a nail salon as a franchised Regal Nails Salon and

 Spa® (“Store”) pursuant to a Franchise Agreement (the “Franchise Agreement”) with Regal Nails.

          12.   The Store’s number, location and date of the Franchise Agreement are set forth

 below:



                                                   2
Case 2:20-cv-14388-JEM Document 1 Entered on FLSD Docket 11/02/2020 Page 3 of 7




        Store No.       Store Location                         Date of Franchise Agreement

        #929            10855 S. US Highway #1                 April 24, 2019
                        Port St. Lucie, FL 34952


        B.      The Sublease

        13.     Defendant also leased the Store’s premises from Regal Nails pursuant to a Sublease

 Schedule to Franchise Agreement (“Sublease”).

                                 FRANCHISEE OBLIGATIONS

        14.     Under the terms of the Franchise Agreement, Defendant was obligated to make

 monthly payments to Regal Nails for monthly franchise fees, advertising expenses and other

 amounts as set forth therein.

        15.     Under the terms of the Sublease, Defendant was obligated to make monthly

 payments to Regal Nails for base rent, taxes, CAM, insurance and other amounts as set forth

 therein.

        16.     Under the Franchise Agreement and Sublease, Defendant is prohibited from

 ceasing operation of the Store during the term of the agreements (which was to expire April 30,

 2024, unless sooner terminated in accordance therewith) for three consecutive days, without Regal

 Nail’s written consent.

        17.     The Franchise Agreement and Sublease also require Defendant to make the

 payments due for the term of each of the agreements.

                                    DEFAULT AND TERMINATION

    A. Default

        18.     The Franchise Agreement and Sublease contain provisions regarding defaults and

 establishing the parties’ rights and obligations in the event of a default by the Defendant under the

                                                   3
Case 2:20-cv-14388-JEM Document 1 Entered on FLSD Docket 11/02/2020 Page 4 of 7




 Franchise Agreement and Sublease. The Franchise Agreement provides that a franchisee’s failure

 to comply with any provision of the Franchise Agreement and/or Sublease constitutes a default.

        19.     The Franchise Agreement also provides that Regal Nails has the right to terminate

 the Franchise Agreement for good cause, which includes the failure to make the payments due

 under the Franchise Agreement and/or Sublease, after notice and an opportunity to cure. Good

 cause also includes the failure to operate the salon for three consecutive days, which constitutes

 abandonment and a non-curable default.

    B. Termination

        20.     Defendant defaulted under the Franchise Agreement and Sublease by failing to

 make the payments due to Regal Nails under the terms of those agreements, and by failing to

 maintain an ACH account.

        21.     By letter dated June 23, 2020, Regal Nails notified Defendant of the defaults and

 demanded that Defendant cure the defaults within fourteen (14) days from the receipt of the letter

 (the “Notice of Default”).

        22.     Defendant failed to cure the defaults as set forth in the Notice of Default.

        23.     Additionally, Defendant abandoned the Store premises and has failed to operate the

 Store since July 6, 2020.

        24.     By letter dated July 31, 2020, Regal Nails confirmed the termination

 (“Confirmation of Termination”) of the Franchise Agreement and Sublease due to Defendant’s

 failure to cure the defaults in accordance with the Notice of Default, as well as Defendant’s

 abandonment of the Store prior to the end of the term.

        25.     As set forth in the Confirmation of Termination, the Franchise Agreement and

 Sublease terminated effective July 31, 2020.

                                                  4
Case 2:20-cv-14388-JEM Document 1 Entered on FLSD Docket 11/02/2020 Page 5 of 7




                                         COUNT I
                             BREACH OF FRANCHISE AGREEMENT

          26.    Regal Nails re-alleges the allegations contained in Paragraphs 1 through 25 above

 as if fully set forth herein.

          27.    Defendant failed to pay when due the amounts due under the Franchise Agreement.

          28.    The failure of Defendant to pay Regal Nails as obligated constitutes a breach of the

 Franchise Agreement.

          29.    Defendant also breached the Franchise Agreement by ceasing operations of the

 Store and abandoning the Store’s premises prior to the end of the term of the Franchise Agreement

 (which was to expire April 30, 2024).

          30.    Defendant’s breaches of the Sublease (set forth in Count II) also constitute breaches

 of the Franchise Agreement.

          31.    Defendant’s breaches have damaged Regal Nails in the amount of past due

 franchise fees and advertising contributions, and lost profits, including lost franchise fees and

 advertising contributions it would have earned over the balance of the term of the Franchise

 Agreement.

          32.    These breaches have directly and proximately caused loss and damage to Regal

 Nails.
                                          COUNT II
                                     BREACH OF SUBLEASE

          33.    Regal Nails re-alleges the allegations contained in Paragraphs 1 through 25 above

 as if fully set forth herein.

          34.    Defendant failed to pay when due the amounts owed to Regal Nails under the

 Sublease.

          35.    The failure of Defendant to pay Regal Nails as obligated constitutes a breach of the
                                                  5
Case 2:20-cv-14388-JEM Document 1 Entered on FLSD Docket 11/02/2020 Page 6 of 7




 Sublease.

          36.   Defendant also breached the Sublease by ceasing operations of the Store and

 abandoning the Store’s premises prior to the end of the term of the Sublease (which was to expire

 April 30, 2024).

          37.   Defendant’s breaches of the Franchise Agreement also constitute breaches of the

 Sublease.

          38.   Defendant’s breaches have damaged Regal Nails in the amount of past due rent,

 monthly utility charges, CAM and insurance, as well as the lost profits, including lost rents,

 monthly utilities, CAM and insurance due for balance of the term of the Sublease.

          39.   These breaches have directly and proximately caused loss and damage to Regal

 Nails.
                               DEMAND FOR ATTORNEYS’ FEES

          40.   The Franchise Agreement and Sublease at issue in this litigation provide that the

 prevailing party is entitled to attorneys’ fees and costs. Pursuant to those provisions, Regal Nails

 hereby demands that it be reimbursed by the Defendant for all costs and expenses (including

 attorneys’ fees) relating to the prosecution of this action.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff Regal Nails, Salon & Spa, LLC demands judgment against

 Defendant Hoang Minh T. Ha for damages, special damages (including lost profits), attorneys’

 fees pursuant to the agreements between the parties, all costs, disbursements, and expenses of this

 action, and for such other relief as this Court deems just and proper.


 Dated: November 2, 2020
 Miami, Florida


                                                    6
Case 2:20-cv-14388-JEM Document 1 Entered on FLSD Docket 11/02/2020 Page 7 of 7




                                    Respectfully submitted,


                                    s./ Nina Greene
                                    Nina Greene, Esq.
                                    Florida Bar No.: 72079
                                    ngreene@gjb-law.com
                                    Joyce A. Delgado, Esq.
                                    Florida Bar No.: 1002228
                                    jdelgado@gjb-law.com
                                    GENOVESE JOBLOVE & BATTISTA, P.A.
                                    4400 Miami Tower
                                    100 Southeast Second Street
                                    Miami, Florida 33131
                                    Telephone: (305) 349-2300
                                    Facsimile: (305) 349-2310
                                    Attorneys for Plaintiff




                                       7
